EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Goudreault on 10/20/2021.
The application has been amended as follows: 
1.	(Currently Amended) 	A helmet comprising:
a helmet shell comprising an inner shell and an outer shell;
a visor pivotally attached to the helmet shell;
an electrical device attached to at least one of the helmet shell and the visor; 
a receiver attached to a back of the helmet shell; 
a wire electrically connecting the receiver to the electrical device, the wire passing between an inner surface of the inner shell and the outer shell; and
an electrical connector assembly comprising:
a flexible member;
a first connector connected to a first end of the flexible member, 
the first connector including: 
four first magnets arranged in a first square pattern, each of the four first magnets being disposed completely inside the first connector, each of the four first magnets being covered on all sides thereof by outer surfaces of the first connector,
four first magnets,
four first electrically conductive pins arranged in a second square pattern, the second square pattern being angularly offset from the first square pattern such that the first magnets and the first electrically conductive pins are disposed in an alternating arrangement, the four first electrically conductive pins being electrically connected to a second connector via the flexible member,
the four first magnets of the first connector generating a magnetic force magnetically connecting the first end of the flexible member to the receiver at a position spaced from the visor, 
the four first electrically conductive pins of the first connector electrically connecting the first end of the flexible member to the electrical device via the receiver and the wire,
the first surface being disposed longitudinally between the receiver and the receiver-facing side of each of the four first magnets, and
the visor being configured to pivot independently from a connection between the first connector and the receiver; and
the second connector being connected to a second end of the flexible member and electrically connected to the electrical device via the flexible member and the first connector, the second connector being adapted to connect to a power source.




at least one projection extending outwardly in relation to the first surface. 

8. 	(Currently Amended)	The helmet of claim 7, wherein the receiver comprises:
four first conductive elements electrically connected to the electrical device, the four first conductive elements and the four first electrically conductive pins being electrically connected when the first connector is connected to the receiver; 

four second magnets generating a magnetic force for selectively connecting to the four first magnets to selectively magnetically connect the first connector to the receiver; and
at least one recess for selectively receiving the at least one projection when the first connector is connected to the receiver. 

11. 	(Currently Amended) 	The helmet of claim 1, wherein:
the receiver is a first receiver; and
the second connector comprises at least one second magnet generating a magnetic force to selectively magnetically connect the second connector to a second receiver electrically connected to the power source.
14. 	(Currently Amended) 	The helmet of claim 12, wherein:
	the at least one spring loaded pin of the second connector is at least one second spring loaded pin; 
	

the four first electrically conductive pins are four s, the four first spring loaded pins being electrically connected to the second connector via the flexible member; and

the first receiver comprises;

[[a]] four conductive elements electrically connected to the electrical device, the four conductive elements and thefour first spring loaded pins being and
[[a]] four third magnets generating a magnetic force for selectively connecting to the four first magnets to selectively magnetically connect the first receiver to the first connector


23.	(New)	The helmet of claim 1, wherein the second square pattern is rotated 45 degrees from the first square pattern.
24.	(New)	The helmet of claim 1, wherein the receiver comprises;
four conductive elements electrically connected to the electrical device, the four conductive elements and the four electrically conductive pins being electrically connected when the receiver is connected to the first connector; and
four second magnets generating a magnetic force for selectively connecting to the four first magnets to selectively magnetically connect the first receiver to the first connector.
25.	(New)	The helmet of claim 1, wherein the four first magnets are four cylindrical magnets.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose an electrical connector assembly comprising, inter alia, a first connector including “four first magnets arranged in a first square pattern, each of the four first magnets being disposed completely inside the first connector, each of the four first magnets being 

    PNG
    media_image1.png
    354
    548
    media_image1.png
    Greyscale

Figure 12 of McClelland

As detailed in the Final Office Action (dated 07/07/2021), McClelland was relied upon to teach the first connector as claimed.  Here, while McClelland teaches the first connector including a magnet (74) and electrically conductive pins (30, which “could be pins, wires, brackets, metal clips…”-para. 0047). McClelland does not teach or suggest the magnets and the electrically conductive pins of the connector being arranged in respective first and second square patterns, with the “second square pattern being 
Accordingly the prior art of record, alone or in combination, fails to teach, suggest, or otherwise render obvious each claimed limitation.  Therefore, claims 1, 3-5, 7-12, 14, 16-19, and 23-25 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761